Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 22 9. Consolidated financial position 23 10. Business combinations 25 11. Changes in accounting policies 26 12. Controls and procedures 26 13. Selected quarterly financial information 27 Consolidated Interim Financial Statements Consolidated statement of financial position 28 Consolidated income statement 29 Consolidated statement of comprehensive income 30 Consolidated statement of changes in equity 31 Consolidated statement of cash flows 32 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 33 Note 2 – Changes in accounting policies 34 Note 3 – Net assets held for sale and discontinued operations 34 Note 4 – Business combinations 35 Note 5 – Accounts receivable 36 Note 6 – Finance expense – net 36 Note 7 – Government assistance 37 Note 8 – Earnings per share and dividends 37 Note 9 – Employee compensation 38 Note 10 – Other gains – net 38 Note 11 – Restructuring costs 38 Note 12 – Supplementary cash flows and income information 39 Note 13 – Contingencies 39 Note 14 – Fair value of financial instruments 39 Note 15 – Operating segments and geographic information 42 Note 16 – Related party transactions 44 Management’s Discussion and Analysis for the three months ended September 30, 2015 1. HIGHLIGHTS FINANCIAL SECOND QUARTER OF FISCAL 2016 Revenue from continuing operations higher compared to last quarter and the second quarter of fiscal 2015 - Consolidated revenue from continuing operations was $616.8 million this quarter, $59.8 million or 11% higher than last quarter and $87.4 million or 17% higher than the second quarter of fiscal 2015; -
